internal_revenue_service appeals_office san jose appeals ms-7100 s market st suite san jose ca vo pec number release date certified mail dear department of the treasury employer_identification_number person to contact vil this is a final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in section sec_501 of the code we have hereby revoked the favorable determination_letter to you dated date and you are no longer exempt under sec_501 of the code effective january we made the adverse determination for the following reason s you are not operated exclusively for exempt purposes within the meaning of sec_501 and sec_1_501_c_3_-1 as your activities primarily benefit private interests you do not engage primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 more than an insubstantial part of your activities are in furtherance of a non-exempt purpose contributions to your organization are not deductible under sec_170 of the code you're required to file federal_income_tax returns on forms1120 u s_corporation income_tax return mail your form to the appropriate internal_revenue_service center per the form’s instructions you can get forms and instructions by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you were a private_foundation as of the effective date of the adverse determination we will consider you to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf return of private_foundation or sec_4947 trust treated as a private_foundation by the 15th day of the fifth month after the end of your annual_accounting_period we'll make this letter and the proposed-adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in either e united_states tax_court the united_states court of federal claims the united_states district_court for the district of columbia you must file a petition or complaint in one of these three courts within days from the date we mailed this determination_letter to you contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment you can write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc note we will not delay processing income_tax returns and assessing any taxes due even if you file petition for declaratory_judgment under sec_7428 of the code please refer to the enclosed publication how to appeals an irs determination on tax -exempt status for more information about the appeals process you also have the right to contact the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven’t been able to resolve your problem with the irs advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you if you qualify for tas assistance which is always free tax will do everything possible to help you visit www taxpayeradvocate irs gov or call tas assistance is not a substitute for established irs procedures such as the formal appeals process tas cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court if you have any questions contact the person at the top of this letter sincerely appeals team manager enclosure publication892 ce department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations 25th st rm mail stop ogden ut g date taxpayer_identification_number may form tax_year s ended person to contact 1d number contact numbers telephone fax number manager’s name 1d number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as-an organization described in sec_501 c of the - internal_revenue_code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years letter rev catalog number 34809f what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at through normal channels gets prompt and proper handling you may call internal_revenue_service for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely director eo examinations letter rev catalog number 34809f enclosures report of examination form_6018 form_4621 copy of form 1023ez copy of determination_letter dated publication publication letter rev catalog number 34809f form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx date of notice october xx revised final report with governments rebuttal issues whether the organization qualifies for exemption from federal_income_tax under sec_501 of the internal_revenue_code facts incorporation they were formed for the following purpose was incorporated in the state of on june 20xx per the articles of the corporation is organized to perform religious charitable educational and recreational activities within the meaning of sec_501 c the corporation pledges that all its assets will be used exclusively for its exempt purposes specifically but without limitation the corporation is organized for the purpose of providing special services and activities to enrich the lives of the residents and staff of dba in filed form 1023ez streamlined application_for recognition of exemption under sec_501 of the internal_revenue_code on september 20xx and was granted exemption as a c on october 20xx the organization was selected for audit to ensure that the examined organization’s activities and operations align with its approved exempt status an organization exempt under c needs to be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national and amateur sports competition letter with form_4564 idr information_document_request dated march 20xx was sent to requesting description of activities and meeting minutes reply from social calendar and minutes from year to march 20xx was received on may 20xx organization sent description of activities with copy of replied that activities consisted of director meetings of officers and committees to discuss the needs of residents and how to address activities and events planned for residents management was also invited to listen to issues and concerns resident meetings were held to update residents on by-law revisions and election of officers one fundraiser event was held on may 20xx this event was a concert in the chapel by a focal pianist residents paid dollar_figure for tickets to event money raised was used toward beautification of the grounds at memorial contributions were received in honorarium of a past resident who passed away this money was used for the garden fund which paid for a covered gazebo and associated landscaping monthly speakers and performers of interest were provided to the residents free of charge has focused its efforts on providing education and entertainment at no charge to its residents form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit ‘year period ended 20xx law sec_1_501_c_3_-1 of the regulations provides that in order to be exempt under sec_501 an organization must be both organized and operated exclusively for one or more of the exempt purposes specified in that section if an organization fails to meet either the organizational_test or the operational_test it does not qualify for exemption sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 provides that an organization is not organized and operated exclusively for an exempt_purpose unless it serves a public rather than a private interest thus to meet this requirement it is necessary for an organization to establish that it is not organized for the benefit of private interests sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirement of this subsection the burden_of_proof is on the organization to show that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 states in part that the term charitable in sec_501 includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes sec_1_501_c_3_-1 states that the term educational in sec_501 includes the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose defined in sec_513 in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 of carrying on an unrelated_trade_or_business as exempt purposes charitable defined -relief of the poor and distressed or of the underprivileged -advancement of religion -advancement of education or science form 886-a rev page -2- department of the treasury - internal_revenue_service form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx -erection or maintenance of public buildings monuments or works -lessening the burdens of government -promotion of social welfare by organizations designed to accomplish any of the above purposes revrul_69_175 1969_1_cb_149 describes an organization which was formed by parents of pupils attending a private school the organization provided bus transportation to and from the school for those children whose parents belong to the organization the organization did not qualify for exemption under sec_501 of the code because it served a private rather than public interest revrul_75_286 1975_2_cb_210 held that a nonprofit organization with membership limited to the residents and business operators within a city block and formed to preserve and beautify the public areas in the block thereby benefiting the community as a whole as well as enhancing the members' property rights will not qualify for exernption under sec_501 of code because the organization was organized and operated for the benefit of private interests by enhancing the value of members’ property revrul_73_411 1973_2_cb_180 shopping center merchants’ association a shopping center merchants’ association whose membership is restricted to and required of the tenants of a one-owner shopping center and their common lessor and whose activities are directed to promoting the general business interests of its members does not qualify as a business league or chamber of commerce under sec_501 of the code revrul_78_85 1978_1_cb_150 public park maintenance a nonprofit organization with membership open to the general_public that was formed by residents of a city to help preserve beautify and maintain a public park located in a heavily trafficked easily accessible section of the city that was commonly used by citizens of the entire city the organization’s support is derived from membership dues and contributions from the general_public is operated exclusively for charitable purposes and qualifies for exemption under sec_501 of the code rev - - in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that a trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university and therefore the association did not qualify for exemption in easter house v united_states ci ct citing sec_1_501_c_3_-1 of the regulations without opinion 846_f2d_78 fed cir an organization is not operated exclusively for exempt purposes if it serves a private rather than a public interest application of law governments position organization is not described under sec_501 of the code or sec_1 c - a because you do not meet the organizational or operational tests if an organization fails either the organizational or operational_test it cannot qualify as an exempt_organization under sec_501 of the code organization is not described in sec_1_501_c_3_-1 because you are operating for the private interests of your members organization is a group of tenants of organization is made up of a team of volunteers and board members who represent the interests of those tenants living at and administration of you meet and conduct activities in connection with issues involving the operation form 886-a rev department of the treasury - internal_revenue_service page -3- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx organization has established a separate organization about the issues involving operation and administration of to represent the interests of those tenants organization conducts meetings with the residential council and residents to share concerns over communications social activities welcoming committees maintenance grounds and the need for volunteers the activities are directed at generally promoting business and benefiting your members who are tenants in father than accomplishing a c purpose your activities are also like those of the organization in revrul_73_411 even though the organization in revrul_73_411 applied for exemption under sec_501 of the code you are similar in that you do not qualify for exemption because you are serving the private interests of your members organizations purpose was described as providing special services and activities to enrich the lives of the residents and staff of activities minutes and social calendar reinforce this purpose review of your dba your goals and activities are organized for the interest and benefit of nature residents and are substantial in for this reason you are not operating exclusively for exempt purposes as described in sec_1_501_c_3_-1 as a result you do not satisfy the operational_test requirement to be recognized as exempt under sec_501 of the code and are not described in sec_501 of the code the group of parents in revrul_69_175 provided a cooperative service for their own residents and thus served their own private interests like this organization you were formed to provide benefits to your tenants in your case your activities consist of providing educational and entertainment activities for the tenants of residents to help enrich their lives at the you hold meetings with management of board members of and organization is dissimilar to the organizations described in revrul_70_186 and in the sense that you have not engaged in preserving or maintaining public property rather you are similar to the organizations described in revrul_75_286 and in 46_tc_47 in that your activities serve private rather than public interests your activities are limited to the tenants the money you collect are from honorariums and memorials which benefit the tenets by the beautification of the arbor which is not beneficial to the general_public as a whole organization does not satisfy the requirement of sec_1_501_c_3_-1 your activities do not directly further an exempt_purpose organization operates for the primary purpose of the residents of activities conducted benefit the residents at this would be considered private benefit to designated persons organization does not meet the requirements of sec_1_501_c_3_-1 because you are not operated exclusively for charitable purposes an organization is operated for charitable purposes only if it engages primarily in activities that accomplish one or more exempt purposes more than an insubstantial part of your activities furthers non-charitable purposes organizations activities do not fall within the definition of charitable as found in sec_1_501_c_3_-1 while you state your purpose is to benefit a charitable_class of individuals you have not demonstrated that the activities you conduct are exclusively charitable form 886-a rev department of the treasury - internal_revenue_service page -4- form 886a name of taxpayer ‘ department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx sec_1_501_c_3_-1 it of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests taxpayers position july the status it was granted in 20xx to present be revoked we would like to make the appeal to the appeals_office we have prepared this document to correct the assumptions made in this decision that are not correct and to show how we are promoting the general social welfare of our community in would like to appeal the recommendation made by the irs that the c as requested for the protest document we have included the facts from the 30-day_letter in appendix a the applicable law in appendix b the government's position on the applicable law in appendix c we are appealing the revocation of our 50i c status because we feel contrary to the findings that we as an organization promote the social welfare of our community by providing features on our campus that are available to the general_public and that promote wellness and therefore reduce government subsidized medical_expenses in our county - thus lessening the burden of government subsequently referred to as the independent living section of the entities sharing the campus and the residents pay a monthly fee to cover all room and board to the resident's association itself collects no fees or monies has no management responsibilities nor any administrative responsibilities of maintenance of common areas this is to correct the incorrect assumption related to revrul_70_186 and that our activities are limited to collecting monthly fees from owners of the condominiums we have no ownership in this property to cover common costs it should also be reiterated that any monies we have at our disposal come from memorial contributions and honorariums is comprised of ail residents of the is one of at the residents rent small units of - square feet and pay no separate utilities maintenance or __ fees everything is included in the monthly rent and all management is done by the staff of was originally conceived as a way to represent the interests of the independent living residents to management it should be understood that any increase in market_value from improvements to our campus financed by the improvements would provide only intangible benefits to the entire campus not the use of revrul_75_286 1975_2_cb_210 is inappropriate for our resident's association because we cannot enhance our property values with our healing garden since the property is not ours is not shared by the residents as we are simply renters not owners any exclusively the the seven entities on our campus see appendix d include consisting of occupants occupants where rent is subsidized all in the application of law governments position that we are tenants of are tenants of entire campus - not just those residents of skilled nursing unit with occupants memory unit with occupants and independent living entities share the common grounds of the campus unlike the statement we campus and any improvement we help achieve on that campus benefits the -_- independent living unit at assisted living unit with affordable housing units with occupants since we are a retirement community of age we began right away to lose residents when that happened memorials began to come in the we applied to the irs for 50i c status to honor the memorials we were receiving which the donors assumed to be tax deductible research showed healing gardens provided substantial health benefits see appendix e and are incorporated into many health care facilities hospices general acute care hospitals outpatient clinics assisted living and skilled nursing facilities mental and behavioral health facilities and special facilities such as rehabilitation pediatric and cancer hospitals and clinics we chose had already incorporated within the state of so form 886-a rev department of the treasury - internal_revenue_service page -5- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx to build a healing garden for our campus and named it the garden is centrally located on the campus and ts available not only to the entire campus but outside community members as well as the it took a long period of planning working with the draw up a blueprint that would allow us to build and enhance the healing garden incrementally as funds were available although the management has been very supportive of our effort they have informed us that the incremental maintenance_costs incurred are the responsibility of and not garden includes a covered arbor with furniture and abundant seasonal flowers a water feature that provides the soothing background sound of babbling springs and surrounding shade trees the memorials and honorariums that we receive make this possible our healing we are working with the organization working with the organization other butterflies as well as many other pollinators whose numbers have decreased drastically in the last few years in monarch waystation into our members into our healing garden to observe the transition of pupa to full-grown monarch - a very interesting phenomenon to increase the habitat we are to increase the habitat for monarch and county as part of this project we have joined a national consortium and established a garden this has drawn the entire campus and outside community feel that under law sec_50i c -i d we are lessening the burdens of the the residents of government by promoting better health through the enjoyment of our healing garden research showed that positive outcomes including a decrease in stress result from both a passive and active connection with nature in an outside healing garden and improve all five dimensions of wellness spiritual intellectual social physical and occupational increasing wellness and feelings of value and worth will result in a decrease in illnesses and medical_expenses and in the case of a retirement community these medical_expenses are subsidized by government programs such as medicare and medicaid therefore we feel this is a very appropriate use of the memorials and honorariums that we receive from time to time operationally our funds all coming from unsolicited contributions are dedicated to but we also provide non-monetary support to local organizations our time is also committed to ‘for the supporting such building self-propelled handicap carts for sewing stuffed rag dolls for children in sewing blankets for animals in the local animal shelter and serving as mentors to local high school students in a formal mentoring program whose curriculum was developed by the community efforts as providing a fundraising to be used in governments rebuttal to qualify for exemption under sec_501 of the code you must be both organized and operated exclusively for exempt purposes as described in sec_1_501_c_3_-1 you do not qualify for exemption because you are operated for the non-exempt substantial private benefit of your members to satisfy the operational_test under sec_1_501_c_3_-1 an organization must establish that it is operated exclusively for one or more exempt purposes you were formed for the non- exempt_purpose of providing a substantial private benefit to your members by providing special services and activities to enrich the lives of the residents and staff of in dba in organizations response of may1 20xx they provided minutes which included the directors meetings with officers and committee chairmen these minutes discussed the needs of residents regarding their living expectations of the minutes addressed activities and events planned form 886-a rev department of the treasury - internal_revenue_service page -6- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer for residents meetings and to update the tenants on management activities at and concerns the meetings were conducted by the president residents association to attend and to listen to their issues invited schedule no or exhibit year period ended 20xx the program committee of the to the residents at no charge provided monthly speakers and performers has focused its efforts on providing education and entertainment at no charge to its residents to improve the traffic safety of its residents and neighbors it has the and has worked with the city of worked to enrich the environment by adding landscaping features such as the gazebo water feature trees flowers and butterfly garden it has also worked with management to plan an expansion of one of our food venues to incorporate garden area into eating area organization has stated the entire campus but also to the outside community the organization is surrounded by gates shrubs and buildings and is not openly available or easily accessible to the public the organization has not established that it advertises promotes or publicizes its special services and activities which enrich the lives of the residents and staff to the public or what level the general community is aware of these services and activities without making efforts to publicize the organization’s services and activities outside of its campus how would the public know what is available is centrally located on the campus and is available to minutes from march 20xx discussed a situation with personnel who are caregivers and those who are employed by agencies and other guests needing to wear badges anytime they are at exempt for children who are under the age to drive do guests need to report anytime they come on the property to enjoy the services of minutes have discussed outsiders wearing badges to identify who they are and if we should invite outsiders to the musical performance of ‘ no documentation was received from organization to substantiate the public use of or that the public is welcome to any of the activities at these activities provide a private benefit to the residents of minutes you provided substantiate the activities were for the benefit of the as well as the statement in your articles of incorporation stating corporation is organized for the purpose of providing special services and activities to enrich the lives of the residents and staff of dba in a substantial portion of your activities consists of providing social and recreational activities for your members your social events may conduct educational topics but they are designed for the members of your organization the activities of socializing and developing friendships do not fulfill c purpose in response dated july 20xx organization stated they provide non-monetary support to community efforts as providing a fundraising crawfish boil for the handicap carts for sewing blankets for animals in tne local animal shelter and serving as mentors to local high school students in a formal mentoring program whose curriculum was developed by the building self-propelled -sewing stuffed rag dolls for children in tobe usedin reply from organization did not list any of these activities nor were they identified in meeting minutes received from organization activities conducted by can't be conducted by individuals on their own behalf and then be included as part of activities conducted by activities they conduct must be done so in the name of are not activities conducted by must be able to stand alone in the activities form 886-a rev page -7- department of the treasury - internal_revenue_service form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx in your reply of july14 20xx you-state you are appealing the revocation of our 50i c status because you feel contrary to the findings that you as an organization promote the social welfare of our community by providing features on our campus that are available to the general_public and that promote wellness and therefore reduce government subsidized medical_expenses in our county - thus lessening the burden of government’ organization has not established or identified how the garden is available to the general_public the property is surrounded by buildings bushes and gates which make it difficult for the public to access how would they know what is available organization stated in reply of july 20xx the resident's association itself collects no fees or monies has no management responsibilities nor any administrative responsibilities of maintenance of common areas this is to correct the incorrect assumption related to revrul_70_186 and that our activities are limited to collecting monthly fees from owners of the condominiums we have no ownership in this - property to cover common costs in response to the organizations revrul_70_186 and argument the property you are enhancing might not be owned by the tenets of beautification and enjoyment of the property the benefits derived from the organization's activities flow principaily to the members of the association and those related to the from memorial contributions and honorariums benefit the live but they do receive a significant private benefit from the by beautifying the property in which you the money you receive revrul_75_286 1952_2_cb_210 which holds in part that an organization with membership limited to the residents property owners and business operators within a city block and formed to preserve and beautify the public areas on the block does not qualify for exemption under sec_501 of the code is distinguishable because the organization in that revenue_ruling serves the private interests of its members within the meaning of sec_1_501_c_3_-1 of the regulations organization states that by providing the features of the healing garden which includes a covered arbor with furniture seasonal flowers water feature and surrounding shade trees you are promoting wellness and therefore reduce government subsidized medical_expenses in our country -thus lessening the burden of the government revrul_85_1 holds that lessening the burdens of government occurs only if the governmental_unit formally recognizes the activities of the organization to be its burden this objective manifestation may be evident in the interrelationship between the organization and the governmental_unit the organization's activities were an integral part of a larger governmental program and the organization funded governmental expenses the fact that a governmental_unit expresses approval of an organization’s activities doesn’t establish that the organization is lessening the burdens of government revrul_85_2 sets forth two requirements for an organization to qualify for exemption under sec_501 by lessening the burdens of government these requirements are an organization’s activities must be activities that a governmental_unit considers to be its burdens and the activities of the organization must actually lessen such governmental burdens an organization which claims to lessen the burdens of government must demonstrate that any private benefit received by individuals or businesses is both qualitatively and quantitatively incidental to its exempt purposes to be qualitatively incidental the private benefit must be a necessary concomitant of activities form 886-a rev department of the treasury - internal_revenue_service page -8- form 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx which benefits the public at large to be quantitatively incidental the private benefit must be insubstantial in the context of the overall public conclusion based on the above facts and analysis sec_501 of the internal_revenue_code because exclusively for charitable purposes the regulations define exclusively as engaging primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 of the code benefits the private class of residents who reside at does not meet the operational_test for exempt status under has failed to establish that it is operated accordingly you do not qualify for exemption as an organization described in sec_501 and you must file federal_income_tax returns contributions to the organization are not deductible under sec_170 pincite 20xx exemption is revoked to effective date of exemption january form 886-a rev department of the treasury - internal_revenue_service page -9-
